[Letterhead of Wachtell, Lipton, Rosen & Katz] BY E-MAIL AND FEDERAL EXPRESS Office of Mergers and Acquisitions Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: CH Energy Group, Inc. Response to the letter dated April 9, 2009 from the U.S. Securities and Exchange Commission Dear Mr. Owings: This letter responds to the letter dated April 9, 2009 (the  Comment Letter ) from the U.S. Securities and Exchange Commission (the  Commission ) to CH Energy Group, Inc. (the  Company ), providing comments of the staff of the Commission (the  Staff ) on the definitive proxy statement on Schedule 14A (the  Definitive Proxy Statement ) filed by the Company on March 25, 2009, as well as on certain additional materials filed by the Company on April 6, 2009 (the  Additional Proxy Materials ). The Comment Letter was issued largely in response to the filing of a preliminary proxy statement by GAMCO Asset Management, Inc. (
